Exhibit 10.5


--------------------------------------------------------------------------------


 
CONVERTIBLE
DEMAND
 PROMISSORY NOTE


Dated as of September 30, 2017




Principal Amount: $49,800
 
FOR VALUE RECEIVED, the undersigned X Rail Entertainment, Inc., a Nevada
corporation ("Maker"), promises to pay to the order of Cardio Infrared
Technologies, Inc. ("Lender"), the principal sum of Forty Nine Thousand Eight
Hundred Dollars ($49,800), (the "Principal Amount") together with ten percent
annual interest on the unpaid Principal Amount. Said note shall be due on demand
(the "Maturity Date").


1.
INTEREST RATE.



The Principal Amount under this Note shall bear interest at a rate of ten
percent (10%) per year upon the Maturity Date.


In the event that any interest rate provided for in this Agreement shall be
determined to be unlawful, such interest rate shall be computed at the highest
rate permitted by applicable law. Interest not paid when due shall be added to
the unpaid Principal Amount and shall thereafter bear interest at the same rate
as the Principal Amount. All payments (including prepayments) hereunder are to
be applied first to the payment of accrued interest and the balance remaining
applied to the payment of the Principal Amount and the Maturity Payment.


2.
PAYMENTS.



Maker shall make payments of the Principal Amount, the Maturity Payment and
accrued interest thereon to Lender as follows: except as otherwise set forth in
this Note, the unpaid Principal Amount under the Note plus all accrued and
unpaid interest thereon plus the Maturity Payment shall be payable upon the
Maturity Date. If the Maker has not repaid the Principal Amount together with
any and all accrued interest thereon and the Maturity Payment on the Maturity
Date, the Lender may,
in his sole discretion, at any time after the Maturity Date, (i) make a written
demand for payment of any unpaid Principal Amount, Maturity Payment and accrued
interest thereon.


3.
VOLUNTARY PREPAYMENT.



Maker may, from time to time, in its sole discretion, upon five (5) business
days' prior written notice to Investor, make one or more periodic payments to
the Lender. Such payments shall be credited against any Principal Amount,
Maturity Payment and accrued interest thereon owed by Maker to Lender pursuant
to the Note on the date that such payment is received by the Lender and credited
to Lender's account. Such payments shall be applied first to accrued and unpaid
interest, then to the Principal Amount and then to the Maturity Payment amount
then outstanding. Notwithstanding anything herein to the contrary, in the case
of any payment by Maker to the Lender prior to the Maturity Date, Lender shall
be entitled to the full amount of the interest that would have been due on the
Note and to the full amount of the Maturity Payment that would have been paid
had Maker paid the Principal Amount and interest thereon and the Maturity
Payment on the Maturity Date.
1

--------------------------------------------------------------------------------



4.
CONVERSION OPTION.



The outstanding principal amount and accrued interest of this Note shall be
converted upon receipt by the Company of notice from the Lenders of its election
to convert this Note into fully paid, non-assessable shares of common stock of
the Company, at the price of 35% of the lowest traded price for 20 trading days
prior to conversion at the option of the Lender.


5.
WAIVERS.



Except as set forth elsewhere herein, Maker, for itself and its legal
representatives, successors, and assigns, expressly waives presentment, protest,
demand, notice of dishonor, notice of nonpayment , notice of maturity, notice of
protest, notice of intent to accelerate, notice of acceleration , presentment
for the purpose of accelerating maturity, and diligence in collection.


6.
DEFAULT.



The occurrence and continuance of one or more of the following events shall
constitute an event of default ("Event of Default") of this Note:


6.1
The nonpayment of the Principal Amount or the Maturity Payment under the Note or
any accrued interest thereon by Maker within five business days of when the same
shall have become due and payable.



6.2
The entry of a decree or order by a court having appropriate jurisdiction
adjudging Maker bankrupt or insolvent, or approving as properly filed a petition
seeking reorganization, arrangement, adjustment or composition of or in respect
of Maker under the federal Bankruptcy Act or any other applicable federal or
state law, or appointing a receiver, liquidator, assignee or trustee of Maker,
or any substantial part of its property, or ordering the winding up or
liquidation of its affairs, and the continuance of any such decree or order
unstayed and in effect for a period of sixty (60) consecutive days.



6.3
The institution by Maker of proceedings to be adjudicated bankrupt or insolvent,
or the consent by it to the institution of bankruptcy or insolvency proceedings
against it, or the filing by it of a petition or answer or consent seeking
reorganization or relief under the federal Bankruptcy  Act or any other
applicable federal or state law, or the consent by it to the filing of any such
petition or to the appointment of a receiver, liquidator, assignee or trustee of
the Company, or of any substantial part of its property, shall become subject to
the jurisdiction of a federal bankruptcy court or similar state court, or if
Maker shall make an assignment for the benefit of its creditors, or if there is
a receivership, execution or other material judicial seizure, or if there is an
admission in writing by Maker of its inability to pay its debts generally as
they become due, or the taking of corporate action by Maker in furtherance of
any such action.



6.4
Default in the obligation of Maker for borrowed money, other than this Note,
which shall continue for a period of sixty (60) days, or any event that results
in acceleration of the maturity of any material indebtedness of Maker under any
note, indenture, contract, or agreement.



2

--------------------------------------------------------------------------------

6.5
Maker's failure to comply with any material term, obligation, covenant, or
condition contained in this Note, within 10 days after the expiration of all
cure periods and receipt of written notice from the Lender demanding such
compliance.



6.6
Any warranty, covenant, or representation made to the Lender by Maker under this
Agreement, proves to have been false in any material respect when made or
furnished.



7.
ACCELERATION.



At the option of the Lender, and without presentment, demand, protest or notice,
all of which are hereby expressly waived, the Principal Amount, the Maturity
Payment and any accrued and unpaid interest thereon shall become immediately due
and payable upon an Event of Default as set forth in Section 6 above. Any
reasonable attorneys' fees and other expenses incurred by the Lender in
connection with Maker's bankruptcy or any of the other Event of Default
described in Section 6 shall be additional indebtedness of Maker secured by this
Agreement.


8.
SECURITY INTERESTS.



It is further understood that this Note is not secured by a personal guarantee.


9.
ATTORNEYS' FEES.



In the event it should become necessary to employ counsel to collect any amounts
owed by Maker under this Note, Maker agrees to pay the reasonable attorneys'
fees and costs of the Lender, incurred in connection with the Lender's
collection efforts, irrespective of whether suit is brought.


10.
SECTION HEADINGS.



Headings and numbers have been set forth for convenience only. Unless the
contrary is compelled by the context, everything contained in each paragraph
applies equally to this entire Note.


11. AMENDMENTS IN WRITING.


Subject to applicable law, this Note may be amended, modified, or supplemented
only by a written agreement signed by the Lender and the Maker.


12.
CHOICE OF LAW



This Note and all transactions hereunder and/or evidenced hereby shall be
governed by and construed under the laws of the State of Nevada without regard
to the conflicts of law principles thereof.


13.
ARBITRATION.



If at any time during the term of this Note any dispute, difference, or
disagreement shall arise upon or in respect of the Note, and the meaning and
construction hereof, every such dispute, difference, and disagreement shall be
referred to a single arbiter agreed upon by the parties hereto, or if no single
arbiter can be agreed upon, an arbiter or arbiters shall be selected in
accordance with the rules of the American Arbitration Association and such
dispute, difference, or disagreement shall be settled by binding arbitration in
accordance with the then prevailing commercial rules of the American Arbitration
Association, and judgment upon the award rendered by the arbiter may be entered
in any court having jurisdiction thereof. The parties hereto each jointly and
severally waive any and all rights to appeal the judgment or award of such
arbiter(s).
3

--------------------------------------------------------------------------------



14.
TRANSFERABILITY.



The right to principal and interest under this Note may be transferred only
through a book entry system maintained by Maker. Any other means of transfer,
including, without limitation, transfers by endorsement, shall be null and void.
Ownership of the obligation must be reflected in a book entry. A book entry is a
record of ownership that identifies the owner of an interest in this Promissory
Note.




IN WITNESS WHEREOF,   the Maker has caused its duly authorized representative to
execute this Note as of the date first written above.


 




X RAIL ENTERTAINMENT, INC.






       /s/ Michael Barron
By:  Michael A. Barron - CEO
 
 
4

--------------------------------------------------------------------------------



 